PER CURIAM.
Appellant has totally failed to show that it is prejudiced by not having an entry into the permit proceeding at some point before an agreement is made between a land developer and the Game and Fresh Water Fish Commission to conditionally issue a permit (to relocate endangered species), rather than at a subsequent public hearing where any interested person may challenge the Commission action before the permit becomes effective. See Friends of the Everglades, Inc. v. South Florida Regional Planning Council, 456 So.2d 491 (Fla. 3d DCA 1984) (where planning council’s staff activities did not determine substantial interests, involve entry of a rule or order, or preclude a meaningful entry into the agency’s decision-making process, a petition to intervene was premature). The final order which dismisses appellant’s petition and notice of intervention is therefore
Affirmed.